Citation Nr: 1513909	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for weakness and tingling of the hands.

3.  Entitlement to service connection for weakness and tingling of the arms and forearms.

4.  Entitlement to service connection for weakness and tingling of the shoulders.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of October 2008 and November 2009 of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The October 2008 rating decision denied the claims of service connection for weakness and tingling of the hands, arms and forearms, and shoulders.  The November 2009 rating decision denied service connection for bilateral carpal tunnel syndrome.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2015.  

The issues of entitlement to service connection for weakness and tingling of the hands, arms and forearms, and shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral carpal tunnel syndrome had its onset during active service.



CONCLUSION OF LAW

The criteria for service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

An October 2009 VA examination diagnosed the Veteran with bilateral carpal tunnel syndrome (CTS).  The current disability element of service connection is met.

The Veteran's service treatment records do not show treatment specifically for CTS.  The Veteran did frequently report and receive treatment for shoulder pain, and in a May 2005 Clinic Note relating to such treatment he reported "pain in [his] joints to include shoulders and hands/wrists."  Thus, the in-service incurrence element of service connection is met.

In a January 2009 Neurology Consult, the Veteran reported pain all over his body that began 10 years prior, during active service.  He stated that he was very active and thought it was normal to be sore.  After service, he stated that he continued to feel pain all the time.  He noted that his elbows and knees hurt, but it was not the joints specifically but the areas around them.  The examiner ordered an electromyography (EMG), which was performed in February 2009.  The EMG revealed bilateral median neuropathies at the wrists, axonal in nature, mild in severity, and slightly worse on the right than left wrist.  

The October 2009 VA examination does not provide an opinion as to whether the diagnosed CTS is related to active service.  See October 2009 VA examination (concluding that the Veteran's CTS is less likely than not secondary to service-connected fibromyalgia).  An April 2011 VA examination concluded that the CTS is less likely than not related to active service because there are no service treatment records showing any symptoms of CTS.  A December 2012 VA examination was ordered to clarify whether the Veteran has a neuropathy or radiculopathy.  The examiner stated that the CTS is a neuropathy and he concluded the CTS was less likely than not related to active service because the Veteran's service treatment records were silent of any complaints of neuropathies.

In February 2015, the Veteran appeared at a hearing before the undersigned.  He reported that he spent 20 years in the military as an operating room technician.  He described the job as deconstructing and reassembling combat support hospitals.  He stated that it involved a lot of heavy lifting and manual labor, for which he used his hands.  He reported that his pain in his hands and wrists began in service.  He would also feel tightness of the muscles around his wrists and he experienced diminished grip strength.  The Veteran added that between separation from service and his February 2009 EMG he was unemployed, and so he believes that there was nothing that could have caused his CTS besides the manual labor he did in military.

After reviewing the record, the Board finds that the evidence regarding whether the Veteran's CTS had affirmative inception in service is at least in equipoise.  There is no reason to doubt the Veteran's credibility in regards to his experiencing of hand and wrist pain in service.  These allegations have been consistent throughout the appeal, and they are additionally corroborated by a May 2005 service treatment record.  The Board is also persuaded by the fact that the February 2009 EMG that revealed bilateral median neuropathies was performed only 15 months after discharge from active service and in the interim the Veteran was not employed.  This shows that there are likely no intercurrent causes for the CTS.  The Board acknowledges the negative nexus opinions offered by the April 2011 and December 2012 VA examiners; however, it finds those opinions to be less probative in value as they did not consider that the Veteran reported hand and wrist pain in service.

In sum, the Board finds that the evidence is in equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's CTS had its onset during active service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Essentially, as there is affirmative evidence of inception during service, additional nexus evidence is not necessary.  Thus, all three elements of service connection are met.  Service connection for CTS is therefore warranted.


ORDER

Service connection for bilateral carpal tunnel syndrome is granted.


REMAND

The Veteran seeks service connection for weakness and tingling in the hands, arms and forearms, and shoulders.  He contends that they are each distinct disabilities; however, the Board is not persuaded that the existing findings have adequately evaluated these contentions and notes that no VA examiner has been asked to answer such a question.  A remand is required to provide the Veteran a VA examination and opinion to address whether his weakness and tingling in his hands, arms and forearms, and shoulders are distinct disabilities compared to his already service-connected disabilities and, if so, whether they are related to his active service.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA neurological examination by an appropriate medical professional.  

The Veteran has presented three complaints: (1) weakness and tingling in his hands; (2) weakness and tingling in his arms and forearms; and (3) weakness and tingling in his shoulders.

For each, the examiner is to determine whether these are considered symptoms of already diagnosed disabilities or whether they are considered distinct disabilities. (For instance, the Veteran is currently service connected for fibromyalgia, chronic fatigue syndrome, left and right shoulder tendonitis, and left and right bilateral carpal tunnel syndrome.)

If the examiner determines that a condition is not distinct, he must explain how it relates to the Veteran's already diagnosed disabilities.

If the examiner determines that there is a distinct disability, he or she is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during, or is otherwise related to, active service.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


